
	
		III
		112th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Klobuchar (for
			 herself and Mr. Franken) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			May 4, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the University of Minnesota
		  Duluth men’s ice hockey team on winning their first National Collegiate
		  Athletic Association (NCAA) Division I Men’s Hockey National
		  Championship.
	
	
		Whereas on Saturday, April 9, 2011, the University of
			 Minnesota Duluth won the 2011 NCAA Division I Men’s Ice Hockey
			 Championship;
		Whereas this is the first national championship for the
			 University of Minnesota Duluth Bulldogs men’s ice hockey team (the
			 University of Minnesota Duluth);
		Whereas the University of Minnesota Duluth won the Frozen
			 Four championship game with a 3 to 2 sudden death win over the University of
			 Michigan;
		Whereas on Thursday, April 7, 2011, the University of
			 Minnesota Duluth defeated the University of Notre Dame in the Frozen Four
			 semifinal game with a score of 4 to 3 to advance to the national championship
			 game;
		Whereas the game was played before a sellout crowd of more
			 than 19,200 fans at the Xcel Energy Center in St. Paul, Minnesota;
		Whereas the University of Minnesota Duluth finished the
			 2010–2011 season with the most wins since the 2003–2004 season;
		Whereas in the 2010–2011 season the University of
			 Minnesota Duluth had the most fans for a home schedule in 50 Division I
			 seasons, averaging more than 6,800 fans;
		Whereas the University of Minnesota Duluth never lost more
			 than 1 game in a row, a first in program history; and
		Whereas the University of Minnesota Duluth had 6 wins and
			 1 loss in the postseason, closing with 4 straight wins and beating the top 2
			 teams in the Eastern College Athletic Conference in the East Regional and the
			 top 2 teams in the Central Collegiate Hockey Association in the Frozen Four:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the University of Minnesota Duluth win the 2011 NCAA Division
			 I Men’s Hockey National Championship; and
			(2)recognizes
			 University of Minnesota Duluth Chancellor Lendley Black and Athletic Director
			 Bob Nielson, who have shown great leadership in bringing athletic success to
			 the University of Minnesota Duluth.
			
